Mr. Justice Knauss
dissenting.
I respectfully dissent. What we have here is a demand by plaintiff filed with the city, asking for reimbursement in the amount of $347.84. This statement of claim is itemized and nowhere is there an intimation that plaintiff suffered personal injuries as a result of the collision. On the contrary, after X-rays and an examination by a physician, it would appear that no personal injuries were sustained by plaintiff. What evidence is there in this record to show “any apparent injuries suffered by Dowell” as stated in the opinion? Not a word is stated in the claim about personal injuries as required by Section 158, Art. VIII of the Denver charter. The opinion disregards entirely the mandatory language in *444this charter provision which requires a statement showing “the extent thereof” as related to personal injuries.
Plaintiff filed a demand for a specified sum which the city is willing to pay, and then comes into court demanding some $50,000 for alleged personal injuries. He need only have stated in his notice that he sustained personal injuries and that the nature and extent thereof were not known at the time he filed his demand.
I, therefore, dissent.
Mr. Justice Hall and Mr. Justice Day concur in this dissent.